Dismissed and Opinion Filed April 24, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00704-CV

                       CTMGT FRISCO 113, LLC, Appellant
                                    V.
                 ONCOR ELECTRIC DELIVERY COMPANY, LLC AND
                    ROCK HILL ENTERPRISES, LTD., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-01359-2014


                             MEMORANDUM OPINION
                         Before Justices Brown, Stoddart, and Whitehill
                                  Opinion by Justice Whitehill

       Appellant has filed an unopposed motion to dismiss its appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140704F.P05                                           /Bill Whitehill/
                                                      BILL WHITEHILL
                                                      JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CTMGT FRISCO 113, LLC, Appellant                   On Appeal from the 199th District Court,
                                                   Collin County, Texas
No. 05-14-00704-CV        V.                       Trial Court Cause No. 199-01359-2014.
                                                   Opinion delivered by Justice Whitehill.
ONCOR ELECTRIC DELIVERY                            Justices Brown and Stoddart participating.
COMPANY, LLC AND ROCK HILL
ENTERPRISES, LTD., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 24, 2015.




                                             –2–